UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-7620



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE MARK BROWN,

                                              Defendant - Appellant.


                             No. 04-6211



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WAYNE MARK BROWN,

                                              Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Rock Hill. Patrick Michael Duffy, Dennis W.
Shedd, District Judges. (CR-98-1126; CA-02-1434-0-23)


Submitted:   June 23, 2004                 Decided:   August 13, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
No. 03-7620 dismissed; No. 04-6211 affirmed by unpublished per
curiam opinion.


Wayne Mark Brown, Appellant Pro Se. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Wayne Mark Brown seeks to

appeal the district court’s order denying his Fed. R. Civ. P. 60(b)

motion to reconsider the dismissal of his 28 U.S.C. § 2255 (2000)

motion (No. 03-7620), and the court’s order denying his motion to

reopen habeas proceedings (No. 04-6211).             We first address the

denial of Brown’s motion to reconsider.

          An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.           28 U.S.C. § 2253(c)(1) (2000).

The denial of a Rule 60(b) motion is the final order in a habeas

proceeding and thus requires a certificate of appealability for

appeal.      Reid v. Angelone, 369 F.3d 363 (4th Cir. 2004).                   A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C. §

2253(c)(2)    (2000).      A   prisoner    satisfies    this      standard    by

demonstrating    that   reasonable    jurists       would   find    that     his

constitutional    claims   are   debatable    and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).         We have independently reviewed the

record and conclude that Brown has not made the requisite showing.




                                   - 3 -
Accordingly, we deny a certificate of appealability and dismiss the

appeal in No. 03-7620.

              We next consider the district court’s denial of Brown’s

motion to reopen habeas proceedings.            We have reviewed the record

and find no reversible error.         Accordingly, we affirm the judgment

of the district court in No. 04-6211.           See United States v. Brown,

No.   CR-98-1126;      CA-02-1434-0-23      (D.S.C.   filed   Sept.    8,   2003;

entered Sept. 9, 2003). We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in   the

materials     before    the   court   and     argument   would   not   aid   the

decisional process.

                                                      No. 03-7620 DISMISSED;
                                                        No. 04-6211 AFFIRMED




                                      - 4 -